66 U.S. 474 (____)
1 Black 474
FRANKLIN BRANCH BANK
vs.
THE STATE OF OHIO.
Supreme Court of United States.

Mr. Stanbery, of Ohio, for the plaintiff in error.
*475 No argument was made in this court for defendant in error
Mr. Justice WAYNE.
The single question in this case is, whether the 60th section of the statute of Ohio, entitled "An act to incorporate the State Bank of Ohio and other banking companies," passed February 24, 1845, constitutes a contract for a fixed amount and mode of taxation; and whether the statute of Ohio, passed April 5, 1859, entitled "An act for the assessment and taxation of all the property in this State, and for levying taxes thereon, according to its value in money," impairs that contract.
The amount of tax due from the Franklin Branch, &c., &c., upon the basis of the 60th section, was $1,216 42 for the year 1859; the amount assessed against it, under the act of the 24th February, 1855, was $4,076 30 for the same year. The case, of course, turns upon the true construction of the 60th section; and this court has just said, in the case of the Jefferson Branch of the State Bank of Ohio, &c., vs. Skelly, (No. 143,) that the 60th section contains a contract for a fixed rule of taxation, and that the act of April 15, 1853, which attempts to assess a larger tax, by a different rule, was unconstitutional. See also the cases of Knoop vs. Piqua Bank, (16 Howard, 369;) Dodge vs. Woolsey, (18 Howard, 331;) Mechanics and Traders' Bank vs. Debolt, (ibid., 380.) In all of these cases this court held, that the 60th section was a contract, and that the various State laws, which attempted to change the rule of taxation fixed by such contract, were void.
We affirm again the unconstitutionality of the law of Ohio under which the tax was assessed and levied against the Franklin Bank, and direct the reversal of the judgment of the Supreme Court of the State of Ohio now before us by a writ of error.
The clerk of this court will, under the direction of this court, issue the proper mandate.